Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is an examiner’s statement of reasons for allowance: 
We are not aware of any prior art archery bow, which includes a riser; a limb; an axle supported by the limb; at least a first dynamic bearing and a second dynamic bearing supported on the axle; and a rotating member supported by the bearings; in which the axle includes a non-contacting length portion between the first dynamic bearing and second dynamic bearing, which is less than 15 percent of the axle length, as claimed.
We are not aware of any prior art archery bow, which includes a riser; a limb; an axle supported by the limb; at least a first dynamic bearing and a second dynamic bearing supported on the axle; and a rotating member supported by the bearings; in which the first dynamic bearing is shaped different from the second dynamic bearing, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.







/JOHN A RICCI/Primary Examiner, Art Unit 3711